Case 8:19-cv-02871-VMC-JSS Document 26-1 Filed 02/24/20 Page 1 of 6 PagelD 83

FLSA SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement’) covers all understandings between
IDELFONSO BOLANO (hereinafter referred to as "Plaintiff’) and Defendant AUTO SAFE &
SOUND, INC. (hereinafter referred to as "Defendant").

WHEREAS Piaintiff filed a Complaint against Defendant in the United States District
Court in and for the Middle District of Florida, styled Bolano v. Auto Safe & Sound, Inc., Case
No.: 8:19-cv-02871.

WHEREAS, the Parties wish to amicably resolve the above case.

NOW THEREFORE, in consideration of the mutual promises, mutual releases, and
covenants contained herein, the Parties have agreed as follows:

1. For and in consideration of the promises made by Plaintiff, Defendant agrees to pay
Plaintiff the following amounts, 10 calendar days after court approval of the settlement.

a. Two checks payable to IDELFONSO BOLANO, divided as follows:

i. $376.70 for wages, less the applicable withholdings. A W2 form will be
issued.
ii. $376.70 for liquidated damages. A form 1099 will be issued.

b. One check made payable to Cynthia Gonzalez PA for 1935.00 which is payment
for Plaintiffs attorney’s fees ($750.00) and costs ($1,185.00). A Form 1099 will be
issued.

2. The settlement includes full payment of the FLSA minimum wages, overtime,
and attorney fees and costs were negotiated independently.

3. The parties release each other from all actions, claims, counter-claims, and/or liabilities,
occurring on or before the effective date of this Agreement, related to Plaintiffs
employment with Defendant, as well as any damages caused by Plaintiff during his
employment).

4. The Parties agree that this Agreement is entered into knowingly and voluntarily, after
having the opportunity to fully discuss it with their attorneys. The Parties agree that the

Agreement shall be construed as if the Parties jointly prepared it so that any uncertainty
or ambiguity shall not be interpreted against any one party and in favor of the other.

5. Any reference checks directed to Defendant will be responded to in a neutral manner.
Defendant will only provide Plaintiffs dates of employment and last position held.

Page 1 of 3

Doc ID: 333c55d0ffcecab75c2f008b8f367b0fbe9 1 bfd2
Case 8:19-cv-02871-VMC-JSS Document 26-1 Filed 02/24/20 Page 2 of 6 PagelD 84

6. This Agreement may be executed in counterparts, each of which (including duplicates,
photocopies, faxes, or scans of originals) so executed shall be deemed to be an original,
and such counterparts together shall constitute one and the same instrument.

7. Should any provision of this Agreement be declared or determined by any court of
competent jurisdiction to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected.

8. This Agreement shall be interpreted, governed, and conformed in accordance with the
laws of the State of Florida. In the event that any party breaches any provision of this
Agreement, the Parties affirm that they may institute an action to specifically enforce
any term or terms of this Agreement. The prevailing party shall be entitled to recover
attorneys’ fees and costs from the non-prevailing party in any enforcement action.

Page 2 of 3

Doc ID: 333c55d0ffcecab75c2f008b8f367b0fbe9 1 bfd2
 

Case 8:19-cv-02871-VMC-JSS Document 26-1 Filed 02/24/20 Page 3 of 6 PagelD 85

ip

IDELFONSO BOLANO

DATE: 2.24.2020 Signature:

 

DATE: Signature:

On behalf of AUTO SAFE & SOUND, INC.
Print name:

 

 

Page 3 of 3

Doc ID: 333c55d0ffcecab75c2f008b8f367b0fbe9 1 bfd2
 

- Case 8:19-cv-02871-VMC-JSS Document 26-1 Filed 02/24/20 Page 4 of 6 PagelD 86

FLSA SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”) covers all understandings between
IDELFONSO BOLANO (hereinafter referred to as "Plaintiff’) and Defendant AUTO SAFE &
SOUND, INC. (hereinafter referred to as "Defendant").

WHEREAS Plaintiff filed a Complaint against Defendant in the United States District
Court in and for the Middle District of Florida, styled Bolano v. Auto Safe & Sound, Inc., Case
No.: 8:19-cv-0287 1.

WHEREAS, the Parties wish to amicably resolve the above case.

NOW THEREFORE, in consideration of the mutual promises, mutual releases, and
covenants contained herein, the Parties have agreed as follows:

1. For and in consideration of the promises made by Plaintiff, Defendant agrees to pay
Plaintiff the following amounts, 10 calendar days after court approval of the settlement.

a. Two checks payable to IDELFONSO BOLANO, divided as follows:

i. $376.70 for wages, less the applicable withholdings. A W2 form will be
issued.
ii. $376.70 for liquidated damages. A form 1099 will be issued.

b. One check made payable to Cynthia Gonzalez PA for 1935.00 which is payment
for Plaintiff's attorney's fees ($750.00) and costs ($1,185.00). A Form 1099 will be
issued.

2. The settlement includes full payment of the FLSA minimum wages, overtime,
and attorney fees and costs were negotiated independently.

3. The parties release each other from all actions, claims, counter-claims, and/or liabilities,
occurring on or before the effective date of this Agreement, related to Plaintiffs
employment with Defendant, as well as any damages caused by Plaintiff during his

employment).

4. The Parties agree that this Agreement is entered into knowingly and voluntarily, after
having the opportunity to fully discuss it with their attorneys. The Parties agree that the
Agreement shall be construed as if the Parties jointly prepared it so that any uncertainty
or ambiguity shall not be interpreted against any one party and in favor of the other.

5. Any reference checks directed to Defendant will be responded to in a neutral manner.
Defendant will only provide Plaintiffs dates of employment and last position held.

Page 1 of 3
Case 8:19-cv-02871-VMC-JSS Document 26-1 Filed 02/24/20 Page 5 of 6 PagelD 87

6. This Agreement may be executed in counterparts, each of which (including duplicates,
photocopies, faxes, or scans of originals) so executed shall be deemed to be an original,
and such counterparts together shall constitute one and the same instrument.

7. Should any provision of this Agreement be declared or determined by any court of
competent jurisdiction to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected.

8. This Agreement shall be interpreted, governed, and conformed in accordance with the
laws of the State of Florida. In the event that any party breaches any provision of this
Agreement, the Parties affirm that they may institute an action to specifically enforce
any term or terms of this Agreement. The prevailing party shall be entitled to recover
attorneys’ fees and costs from the non-prevailing party in any enforcement action.

Page 2 of 3
 

Case 8:19-cv-02871-VMC-JSS Document 26-1 Filed 02/24/20 Page 6 of 6 PagelD 88

DATE: Signature:

 

IDELFONSO BOLANO

  

DATE. we 7 CLT Signature: Sw
On behalf of AUTO SAFE & SOUND, INC.
Printname: j</4420 7. £e7e

 

Page 3 of 3
